663 P.2d 1065 (1983)
FRONTIER MATERIALS, INC., a Colorado corporation, Plaintiff-Appellee,
v.
CITY OF BOULDER, a municipal corporation, Defendant-Appellant.
No. 83CA0180.
Colorado Court of Appeals, Div. I.
May 5, 1983.
*1066 French & Stone, Joseph C. French, Boulder, for plaintiff-appellee.
Joseph N. de Raismes, Boulder City Atty., Ruthanne Gartland, Asst. City Atty., Boulder, for defendant-appellant.
ENOCH, Chief Judge.
Plaintiff initiated this action in the trial court pursuant to provisions of the Uniform Arbitration Act of 1975, § 13-22-201, et seq., C.R.S.1973 (1982 Cum.Supp.) (the Act), seeking an order to compel defendant to submit certain claims under dispute to arbitration. The trial court ordered arbitration, and defendant commenced this appeal.
This court issued an order to show cause why the appeal herein should not be dismissed for lack of a final appealable order. Upon consideration of defendant's response to the show cause order, and for the reasons set out below, we conclude that this appeal is premature and that the order from which this appeal is taken is not final. Accordingly, we dismiss the appeal without prejudice.
Section 13-22-204, C.R.S.1973 (1982 Cum. Supp.) provides in part that a party to an arbitration agreement may apply for an order to compel another party to arbitrate. Section 13-22-221, C.R.S.1973 (1982 Cum. Supp.), entitled "Appeals," specifies those orders from which an appeal may be taken under the Act. Conspicuously absent from that list is an order by the court compelling the parties to arbitrate. Defendant does not cite, and we are not aware of, any authority which would support the view that such an order is a final appealable order. Cf. Sandefer v. District Court, 635 P.2d 547 (1981) (order compelling arbitration reviewed in Supreme Court by writ of mandamus).
The appeal is dismissed without prejudice.
PIERCE and SILVERSTEIN,[*], JJ., concur.
NOTES
[*]  Retired Court of Appeals Judge sitting by assignment of the Chief Justice under provisions of the Colo. Const., Art. VI, Sec. 5(3), and § 24-51-607(5), C.R.S.1973 (1981 Cum.Supp.)